The language used in the opinion of the Special Term in the above matter led this court to believe that the Special Term justice had personaHy communicated with the nominee, Mr. Zion, who, in his affidavit, stated that the clerk of the court had communicated with him. This court further stated that it was hardly likely that the clerk was mistaken for the court. In fairness to Mr. Zion, it must be said that his statement was in accordance with the fact and that this court’s conclusion did him an injustice. The opinion, therefore, has been corrected accordingly. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. [See opinion as corrected, ante, p. 58.]